Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 26, 2015

                                     No. 04-14-00551-CV

                                        Pablo SOLIZ,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 14-02-16542-CV
                    Honorable David Wellington Chew, Judge Presiding


                                       ORDER
       Appellant’s motion for extension of time to file a motion for reconsideration en banc is
granted. We order any such motion is due November 5, 2015. No further extension of time will
be granted.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court